DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 17 September 2021 have been considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:   
On the second to last line, change “moves” to –moved--.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description:  
Reference number “758” in Figs.15 & 16B. 
Instead, an “annular projection” 752 is described in ¶[0065]-¶[0066].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (US Pat.Pub.2012/0292065) in view of Nguyen (US Pat.Pub.2004/0175065).
Regarding claim 1, Hoshi teaches a power (impact) tool 1 comprising: 
a housing 6; 
a motor assembly 3 received in the housing having a rear end portion (circuit board) 7, a front end portion (fan) 18, and a motor output shaft 19 (Fig.1); 
a transmission assembly 21 received in the housing to which the motor output shaft 19 is drivingly coupled; and 
a partition assembly including a rear (inner) cover 22 covering a rear end portion of the transmission assembly 21 that faces the front end portion 18 of the motor assembly with a central opening (not numbered) that receives the motor output shaft 19,
wherein at least one of the rear cover 22 and the front end portion 18 of the motor assembly define a first labyrinth path therebetween (not numbered, Fig.3) configured to inhibit grease or debris migration between the transmission assembly 21 and the motor assembly 3 (inherent function).

    PNG
    media_image1.png
    869
    839
    media_image1.png
    Greyscale


Hoshi teaches a bearing 17a received in the central opening (Fig.3), not a “seal…, the seal defining a second labyrinth path B in the central opening…configured to inhibit grease or debris migration between the transmission assembly [21] and the motor assembly [3].”
But, Nguyen teaches a ball bearing assembly for an instrument utilizing a labyrinth seal 150 comprising two labyrinth seal rings 160, 165 arranged between inner bearing ring 120 and outer bearing ring 130 (¶[0029]-¶[0031]; Fig.4), to prevent or reduce the penetration of contaminants into a housing or ball bearing of the instrument (¶[0015]). 


    PNG
    media_image2.png
    458
    565
    media_image2.png
    Greyscale

	Thus, it would have been obvious before the effective filing date of the invention to provide a seal defining a second labyrinth path in the central opening of Hoshi’s partition assembly since Nguyen teaches this would have been desirable to prevent or reduce the penetration of contaminants into the housing or ball bearing. 
	Regarding claim 2, Hoshi’s first labyrinth path is generally U-shaped (Fig.3).
	Regarding claim 3, as seen in the Fig.6 of Nguyen, the second labyrinth path formed by labyrinth seal ring 360 is generally U-shaped.  



Claims 4-7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi & Nguyen as applied to claim 1 above, further in view of Hahner (US 3,667,310).
	In the combination, in Hoshi’s first labyrinth path the rear cover 22 does not include “a rearward projection” and the motor assembly (fan) 18 does not include “a recess that receives the rearward projection, with the first labyrinth path defined by the rearward projection and the recess.”  
	But, Hahner teaches a power tool comprising a rear cover (transverse wall) 20 covering a rear end portion of a transmission housing 7 that faces the front end portion (cam) 16 of a motor 2 to form a labyrinth seal 21, wherein the rear cover 20 of the transmission housing includes a “rearward projection” (not numbered) and the motor assembly (cam) 16 includes a recess (not numbered) that receives the rearward projection, with the labyrinth path 21 defined by the rearward projection and the recess (c.2:72- c.3:28; Fig.1). The labyrinth seal protects the ball bearings from dust (c.3:27-28 ).



    PNG
    media_image3.png
    257
    743
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    745
    774
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify the first labyrinth path of Hoshi & Nguyen and provide a rearward projection on the rear cover and a corresponding recess in the motor assembly that receives the rearward projection, since Hahner teaches such a labyrinth seal would have protected the ball bearings from dust. 
Regarding claim 5, in the combination, Nguyen’s seal is disposed on an inner surface of the rearward projection of Hahner.
Regarding claim 6, in the combination, Nguyen’s seal is disposed the motor output shaft 19 of Hoshi.
Regarding claim 7, Nguyen’s seal 28 includes a portion of narrow width (e.g., ring extension 162; Fig.4). Also, the seal comprises thermoplastic material (¶[0029]). Thus, the structure and material would allow Nguyen’s seal to flex as the power tool of the combination is assembled. 
Regarding claim 14, Hahner teaches a third labyrinth path defined by a second projection (not numbered) on one of the rear cover (transverse wall) 20 and the front end portion (cam) 16 of the transmission housing to further inhibit grease or dust migration between the transmission housing and the motor assembly, the second projection received in the second recess (Fig.1).  

Allowable Subject Matter
Claims 8-13 & 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record does not appear to further teach: 
the seal has an hourglass cross-sectional shape (claim 8; Fig.21B) or an arrowhead cross-sectional shape (claim 9; Fig.23B), or 
the rearward projection 954 comprises “at least one of an L-shaped and a J-shaped projection having a first portion [954a] that extends axially rearward from the rear cover and a second portion [954b] that extends radially inward from the first portion” (claim 10; Figs.20-21B); or 
the front end portion of the motor comprises a fan 1206 that “includes…a lip [1208] on its outer periphery that defines a third labyrinth path configured to inhibit grease or debris migration between the transmission assembly and the motor assembly” (claim 15; Figs.26A&26B).
Claims 17-19 are allowed, pending correction for the minor objection noted above.
	With reference to the specification ¶[0070]-¶[0071] and the embodiment shown in Figs.20-21B, the prior art of record does not appear to teach the claimed power tool comprising, inter alia, “a seal [960] received in the central opening and coupled to at least one of the motor output shaft and a transmission assembly component coupled to the motor output shaft, wherein the rear cover [940] includes a rearward projection [954] with a first portion [954a] that extends axially rearward from an inner periphery of the rear cover and a second portion [954b] that extends radially inward from the first portion, wherein the seal includes a portion of narrow width [960b] that allows the seal to flex as the seal is move[d] axially relative to the second portion of the rearward projection during assembly of the power tool” (claim 17).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832